 367302 NLRB No. 59STEELWORKERS LOCAL 4671 (NATIONAL OIL WELL)1The Respondent has excepted to some of the judge's credibility findings.The Board's established policy is not to overrule an administrative law judge's
credibility resolutions unless the clear preponderance of all the relevant evi-
dence convinces us that they are incorrect. Standard Dry Wall Products, 91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully ex-
amined the record and find no basis for reversing the findings.2The checkoff authorization card signed by Dugger provides:Pursuant to this authorization and assignment, please deduct from mypay each month, while I am in employment with the collective bargaining
unit in the Company, and irrespective of my membership status in the
Union, monthly dues, assessments and (if owing by me) an initiation fee
each as designated by the International Treasurer of the Union.....
This assignment and authorization shall be effective and cannot be can-celled for a period of one (1) year from the date appearing above or until
the termination date of the current collective bargaining agreement be-
tween the Company and the Union, whichever occurs sooner.I hereby voluntarily authorize you to continue the above authorizationand assignment in effect after the expiration of the shorter of the periods
above specified, for further successive periods of one (1) year from such
date. I agree that this authorization and assignment shall become effective
and cannot be cancelled by me during any of such years, but that I may
cancel and revoke by giving the appropriate management representative
of the plant in which I am then employed, an individual written notice
signed by me and which shall be postmarked or received by the Company
within fifteen days following the expiration of any such year or withinthe fifteen days following the termination date of any collective bargain-
ing agreement between the Company and the Union covering my employ-
ment if such date shall occur within one of such annual periods. Such
notice of revocation shall become effective respecting the dues for the
month following the month in which such written notice is given; a copy
of such notice will be given by me to the Financial Secretary of the Local
Union.3The record indicates that the Respondent did not immediately notifyDugger of its acceptance of his resignation.4268 NLRB 635 (1984).5The judge additionally found that ``[t]he full record gives the impressionthat Respondent knew full well that Dugger was trying to revoke his checkoff
authorization on April 14.'' The testimony at the hearing does not support this
finding, and we do not adopt it. The record reveals that on April 14 Dugger
did not notify Local 4671 of his desire to revoke his dues checkoff and that
it was not until some unspecified date subsequent to April 14 that Dugger first
communicated to union officials a desire to stop paying dues. The record does
not establish that the communication occurred during the 15-day escape period
specified in the authorization.6302 NLRB 322 (1991).7See NLRB v. Postal Service, 833 F.2d 1195 (6th Cir. 1987); NLRB v. Post-al Service, 827 F.2d 548 (9th Cir. 1987).United Steelworkers of America, Local 4671 (Na-tional Oil Well, Inc.) and Calvin EugeneDugger. Case 16±CB±3424March 29, 1991DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFTAND
OVIATTOn February 26, 1990, Administrative Law Judge J.Pargen Robertson issued the attached decision. TheRespondent filed exceptions and a supporting brief,
and the General Counsel filed an answering brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions only to the extent consistent with this Deci-
sion and Order.The Respondent, United Steelworkers of America,Local 4671 (the Respondent or Local 4671) and Na-
tional Oil Well, Inc. (the Employer or National Oil
Well) are parties to a collective-bargaining agreement
effective from November 1, 1988, to April 30, 1992.
The agreement does not contain any provision requir-
ing union membership, but provides that employees
who becomes members of Local 4671 may authorize
the Employer to make monthly monetary deductions
from their paychecks in amounts equal to periodic
union dues, and remit those amounts to Local 4671, by
executing a dues-checkoff authorization card.Charging Party Calvin Eugene Dugger was a mem-ber of Local 4671 and executed a checkoff authoriza-
tion card on April 14, 1988.2On April 14, 1989,Dugger notified Local 4671 by letter of his request toterminate his union membership. The letter did not,
however, mention anything regarding revocation of
dues checkoff. Local 4671 accepted the letter as
Dugger's resignation from the Union.3At a subsequent date unspecified in the record,Dugger inquired of Union Vice President Jay Bailey
why his dues were still being withheld following his
resignation. Bailey responded that any problem regard-
ing Dugger's dues checkoff should be directed to the
Employer's director of personnel, Bob McCreary.
Thereafter, on July 20, 1989, Dugger sent a letter to
McCreary requesting that the Employer cease making
dues payments to Local 4671. McCreary declined to
do so because Dugger's July 20 request was not made
within the permissible revocation period set forth in his
dues-checkoff authorization.The judge found that, under the rule set forth in Ma-chinists Local 2045 (Eagle Signal),4Dugger's resigna-tion from Local 4671 operated to revoke his dues-
checkoff authorization. The Board held in Eagle Signalthat resignation of union membership will revoke a
checkoff authorization, even if the resignation does not
occur during the allowable revocation period, where
the authorization itself makes payment of dues a quid
pro quo for union membership. The judge concluded
that the authorization in this case did make payment of
union dues a quid pro quo for union membership.5Thejudge accordingly found that the Respondent violated
Section 8(b)(1)(A) and (2) of the Act by attempting to
cause the Employer to withhold the dues of the Charg-
ing Party after he had effectively resigned from theRespondent.In Electrical Workers IBEW Local 2088 (LockheedSpace Operations),6issued today, the Board acknowl-edged judicial criticism of the Eagle Signal analysis7and set forth a new test for determining the effect ofan employee's resignation from union membership on
that employee's dues-checkoff authorization. The
Board in Lockheed found that an employee may volun- 368DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
8Metropolitan Edison Co. v. NLRB, 460 U.S. 693, 708 (1983).9In Lockheed, the Board left open the question of how its waiver rule wouldapply in the context of a lawful union-security provision. In the absence of
a union-security clause requiring union membership here, the Lockheed test isapplicable to this case.tarily agree to continue paying union dues pursuant toa checkoff authorization even after resignation of
union membership. In fashioning a test to determine
whether an employee has in fact agreed to do so, the
Board recognized the fundamental policies under the
Act guaranteeing employees the right to refrain from
belonging to and assisting a union, as well as the prin-
ciple set forth by the Supreme Court that waiver of
such statutory rights must be clear and unmistakable.8In order to give full effect to these fundamental labor
policies, the Board stated that it would:construe language relating to a checkoff author-ization's irrevocabilityÐi.e., language specifying
an irrevocable duration for either 1 year from the
date of the authorization's exception or on the ex-
piration of the existing collective-bargaining
agreementÐas pertaining only to the method bywhich dues payments will be made so long asdues payments are properly owing. We shall notread it as, by itself, a promise to pay dues beyond
the term in which an employee is liable for dues
on some other basis. Explicit language within the
checkoff authorization clearly setting forth an ob-
ligation to pay dues even in the absence of union
membership will be required to establish that the
employee has bound himself or herself to pay the
dues even after resignation of membership. [302
NLRB at 328±329.]9Applying the analysis of Lockheed to the facts inthis case, we find that the Respondent has shown that
the dues-checkoff authorization signed by the Charging
Party obligated him to pay dues after his effective res-
ignation from membership in Local 4671. Dugger au-
thorized the Employer toplease deduct from my pay each month, while Iam in employment with the collective bargaining
unit in the Company, and irrespective of my
membership status in the Union, monthly dues,
assessments .... 
[Emphasis added.]We find that Dugger thus clearly authorized the con-tinuation of his dues deduction even in the absence of
union membership. Because there is explicit language
within the checkoff authorization clearly setting forth
an obligation to pay dues even in the absence of union
membership, dues were still owing under Dugger's
checkoff authorization after his resignation of member-
ship. Inasmuch as Dugger continued to have a dues
obligation after April 14, 1989, and as his July 20,
1989 attempted revocation of his checkoff authoriza-
tion was not timely, we conclude that Local 4671 didnot violate the Act by attempting to cause the Em-ployer to withhold dues from the wages of the Charg-
ing Party after his effective resignation of union mem-
bership. We shall therefore dismiss the complaint.ORDERThe complaint is dismissed.Elizabeth Kilpatrick, Esq., for the General Counsel.Bruce A. Fickman, Esq., of Dallas, Texas, for the Respond-ent.DECISIONSTATEMENTOFTHE
CASEJ. PARGENROBERTSON, Administrative Law Judge. Thiscase was heard in Ft. Worth, Texas, on December 15, 1989.
The charge was filed on September 6, 1989. An amended
charge issued on December 1, 1989, alleging that Respond-
ent violated Section 8(b)(1)(A) and (2) of the National Labor
Relations Act (the Act).Respondent admitted the commerce and jurisdictional alle-gations of the complaint. In view of that admission, I find
that National Oil Well, Inc. is an employer engaged in com-
merce within the meaning of Section 2(2), (6), and (7) of the
Act. I also find, on the basis of Respondent's admission, that
it is a labor organization within the meaning of Section 2(5)
of the Act.During the hearing the parties stipulated to the following:
At material times United Steelworkers of America, AFL±CIO, CLC (the Union) has been the exclusive bargaining
agent for certain employees of National Oil Well, Inc. (theEmployer), including the Charging Party (Dugger) for pur-
poses of collective bargaining with respect to rates of pay,
wages, hours of employment, and other terms and conditions
of employment.The current collective-bargaining agreement between theEmployer and the Union has a term from November 1, 1988,
to April 30, 1992, and provides that the employees of the
Employer may authorize the Employer to deduct initiation
fees and regular monthly dues from their wages and remit
them to the Union's International treasurer.Respondent is the local chartered by the Union for em-ployees it represents at the Employer's Garland, Texas facil-
ity for the purpose of administering the collective-bargaining
agreement.Although there is a dispute as to the date of receiptÐi.e.,Respondent contends they received the following document
on May 1, 1989, while the General Counsel contends Re-
spondent received it on April 14, 1989Ðthe parties stipulated
that Respondent received the following letter:4±14±1989Randall Franks
President, USWA Local 4671Mr. Franks,I, Calvin Dugger, respectfully request that my mem-bership in United Steelworkers Local 4671 be termi-
nated as of my one year (1) anniversary date.I am doing this because of my feelings about severaldifferent issues. These issues include philosophical dif- 369STEELWORKERS LOCAL 4671 (NATIONAL OIL WELL)ferences with the International as well as the Local Or-ganizations.As a non-member, I will strive to maintain silenceas far as commenting on your Union and the way it
handles it's business.I do believe a Union is often-times necessary in theWork-Place. If at a later date, I feel that USWA &
Local 4671 are accomplishing that purpose, I will re-
consider my decision.Respectfully yours,/s/ Calvin Dugger#3167Calvin Dugger testified regarding delivery of the aboveletter, that it was approximately April 14, 1989, and,I went to approach Mr. Bailey or Mr. Franks, pref-erably Mr. Bailey because he seems to run things, and
couldn't find any of the Union officials available. I
went to my foreman, who happens to be their foreman
also, and approached him about where they were. I was
told they were in a Union meeting with the Company,
I assume, and he did not know when they would return.
At that time, I handed the letter to him and asked him
if he was going to stay late and he said yes he was.
And, since he was their foreman, our time-keeping pro-
cedure makes it such that he has to check those people
out when he leaves ... before he leaves. And I knew

that he would ... he would be checking them out, so

I asked him if he would deliver the letter for me be-
cause time was beginning to become an element, my
shift ending at 3:00 o'clock.....
I witnessed him handing a letter to Mr. Franks orMr. Bailey, I can't recall which, at ... I recall it being

about five minutes to 3:00 on that same day.Dugger's foreman, Ken Hutchinson, testified as follows re-garding Dugger's April 14 letter:Mr. Dugger delivered to me an open letter and askedthat I deliver it to Mr. Randall Franks, the President of
the Union. And, as I recall, I read the letter. I read the
letter. And he wanted an envelope to put it in, said he
thought it should be in an envelop.....Q. Do you recognize this? Marked GC Exhibit #2?
A. Yes, that's the letter.
Q. How long after Mr. Dugger gave you the letterdid you actually deliver it?A. I would say it was actually approximately aboutfive minutes. Somewhere in that neighborhood. It
wasn't long. I turned around, after Calvin gave me the
letter, and I was walking back to the office, and I no-
ticed that Mr. Franks was standing talking to someone.
I don't remember who. And I just walked up and said
Mr. Dugger wanted you to have this. He just took it
and said okay and I left him.....The exact date I really didn't key in. I know that Mr.Dugger had stated that that letter had to be turned inin a timely fashion for some reason as far as the Unionwas concerned. So I know it was in April, and it was
toward the middle of April. It was on a Friday. I re-
member that.An examination of the calendar shows that April 14, 1989,did fall on a Friday.Jay Bailey, vice president and chairman of the grievancecommittee, for Respondent, testified that he actually runs Re-
spondent because the president, Randall Franks, has health
problems. Bailey and Michael Callahan, recording secretary
and grievance committeeman, testified that the Union re-
ceived Dugger's April 14 letter on Monday, May 1, 1989.
Bailey and Callahan testified that they received Dugger's let-
ter while in a meeting with the Employer but both admitted
that they had a number of similar meetings with the Em-
ployer. According to Bailey, Respondent accepted the letter
as Dugger's resignation from the Union. As to whether this
was communicated to Dugger, Bailey testified,At one point in time Mr. Dugger asked me a question,why is his dues still being withheld. At that point, he
wanted to know why he was still being a member, why
he was still being forced to be a member of Local
4671. I informed Mr. Dugger at that meeting, which
was not a meeting called over that, it was just a rep-
resenting of another individual in the area, that as far
as I was concerned he was not a member and if he had
any problems with his dues being deducted he needed
to consult Bob McCreary. I wasn't holding him out.Bailey testified on cross-examination:My decision was not ... well, it was our decision,
that we did not have the authority to stop Mr. Dugger's
dues. We did have the authority to stop his member-
ship, and we did so.....
Had this letter have said that he was requesting hisdues to be ceased, we would have given it further con-
sideration. This particular letter only asked for resigna-
tion of his membership.Dugger never heard from the Union. The Employer hascontinued to withhold dues from Dugger's pay.Dugger testified:I had talked to Mr. Bailey about it, why the dues werestill being taken out. On one occasion he stated that
that was something I needed to take up with Mr.
McCreary. I think that occasion would have been some-
time around the 20th of July 1989. At that time, I hand
wrote another letter to Mr. McCreary and delivered a
copy to him and the Plant Superintendent, Mr. Nichol-
son,The parties also stipulated that Respondent received thefollowing. Originally they disagreed as to date of receipt. Re-
spondent, during the stipulation, indicated that they could not
place the time of receipt but that it was after July 20, 1989,
and that it was believed to have been received in the Septem-
ber 1989 timeframe. However, as shown below, Respondent
subsequently agreed to accept testimony showing that Re- 370DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
spondent was sent a copy of the letter by the Employeraround July 20:7±20±1989Mr. Bob McCrearyDirector of Personnel
National Oil Well
Garland PlantMr. McCreary,On April 14, 1989, I had a letter hand delivered toofficials of Local Union #4671. In this letter, I stated
my desire to resign my membership in the United
Steelworkers of America and its local branch # 4671.My reasons for resigning were stated in this letter,of which Mr. Randall Franks or Mr. J. Bailey should
have a copy.I am now asking you, as a representative of NationalOil Well, to arrange for a cessation of Dues Paymentsto Local 4671 and the United Steelworkers of America
as quickly as Texas and Federal Law allows. If pay-
ments cannot be stopped within the next several weeks,
please inform me so that I can take appropriate actions.If you have any questions please contact me eitherwhile I am at work or you can call me at home. Thank
you for your timely assistance in this matter.Sincerely,Calvin E. Dugger/s/ Calvin E. DuggerClock #316c.c.: Mr. J. NicholsonMr. J. LovettDugger testified that he wrote the above letter on July 20,1989, and gave it to Mr. McCreary onthat same day or two or three days later. Seemed likeI tried to catch him that day and couldn't catch him,
and it was ... it could have been several days later

from that point. It wasn't over three or four days later.According to Dugger, when he gave the letter toMcCreary, McCreary read the letter, went and pulled
Dugger's personnel file to get a copy of Dugger's checkoff
authorization, and read the card to Dugger. McCreary told
Dugger thatunless I specifically stated that I wanted my dues to berevoked that he couldn't be a lot of help for me.On cross-examination Dugger admitted that he did not de-liver a copy of the letter to Respondent's financial secretary.
Dugger also recalled that McCreary indicated that he could
not stop the dues checkoff because Dugger had not made a
timely request to have the dues stopped.Robert McCreary, the Employer's manager of human re-sources, testified that he is the appropriate official of the Em-
ployer designated to receive letters revoking dues checkoff.
McCreary confirmed Dugger's testimony regarding receiving
Dugger's July 20, 1989 letter. McCreary was asked if it was
customary for him to copy letters such as Dugger's to the
Union and he responded:Any letter like this that I received I would give [the Re-spondent] a copy of it, yes.The parties stipulated that the anniversary date ofDugger's checkoff authorization was April 14.Dugger's checkoff authorization includes the followinglanguage:Pursuant to this authorization and assignment, pleasededuct from my pay each month, while I am in em-
ployment with the collective bargaining unit in the
Company, and irrespective of my membership status in
the Union, monthly dues, assessments and (if owing by
me) an initiation fee each as designated by the Inter-
national Treasurer of the Union.....
This assignment and authorization shall be effectiveand cannot be cancelled for a period of one (1) year
from the date appearing above or until the termination
date of the current collective bargaining agreement be-
tween the Company and the Union, whichever occurs
sooner.I hereby voluntarily authorize you to continue theabove authorization and assignment in effect after the
expiration of the shorter of the periods above specified,
for further successive periods of one (1) year from such
date, I agree that this authorization and assignment shall
become effective and cannot be cancelled by me during
any of such years, but that I may cancel and revoke by
giving the appropriate management representative of the
plant in which I am then employed, an individual writ-
ten notice signed by me and which shall be postmarked
or received by the Company within fifteen days follow-
ing the expiration of any such year or within the fifteen
days following the termination date of any collective
bargaining agreement between the Company and the
Union covering my employment if such date shall
occur within one of such annual periods. Such notice
of revocation shall become effective respecting the dues
for the month following the month in which such writ-
ten notice is given; a copy of such notice will be given
by me to the Financial Secretary of the Local Union.A staff representative of the Union testified that the aboveauthorization card has been used because of National Labor
Relations Board rulings that resignation from union member-
ship operates by law as revocation of dues checkoff where
the authorization itself makes payment of dues a quid pro
quo for union membership.DiscussionThe evidence regarding the date the Union receivedDugger's letter dated April 14, 1989, is in dispute. The testi-
mony of Dugger and Foreman Hutchinson indicates that the
letter was given to Respondent's president, Franks, on or
near April 14. Two of Respondent's officials, Bailey and
Callahan, testified that they saw Foreman Hutchinson give
the letter to Respondent at a meeting on May 1, 1989. Presi-
dent Franks did not testify.I credit the testimony showing that the Union President re-ceived Dugger's letter on or about April 14, 1989. The testi-
mony of Dugger who recalled seeing Hutchinson give the 371STEELWORKERS LOCAL 4671 (NATIONAL OIL WELL)letter to either President Franks or Vice President Bailey,around April 14, and Hutchinson, who testified that he gave
the letter to Franks on a Friday in mid-April, was not specifi-
cally rebutted by Respondent's evidence. President Franks,
who was given the letter, did not testify. Therefore, I credit
the testimony of Dugger and Hutchinson. Whether Hutch-
inson also gave the letter to Respondent at a meeting on May
1 is not dispositive of whether he gave the letter to Franks
on April 14.FindingsNo one disputes that Dugger's April 14 letter was his res-ignation from the Union. What is in dispute is whether that
letter, along with, if necessary, the July 20 letter, also re-
scinds Dugger's dues checkoff.Respondent's attorney stated that it was Respondent's po-sition that the April 14 letteris not revocation of the check-off authorization but wasa resignation from membership. Under the Union's un-
derstanding of the facts, the resignation of membership
was received by the Union on May 1, 1989 and was
accepted as a resignation of membership. If it is viewed
as General Counsel contends, the revocation of the
check-off authorization also, if it was on May ...

April 14th, 1989, that would be within the 15 day es-
cape period, annual escape period. If it is on May 1 it
is not within the 15 day escape period as provided in
the check-off authorization card.As shown above, I credit evidence showing that Respond-ent received Dugger's letter on April 14, 1989.In view of those credibility findings, the timeliness ques-tion has been resolved as to the April 14 letter. As to the
question of timeliness, the April 14 letter was received by
the Respondent within the time period specified on Dugger's
dues-checkoff authorization.As to the significance of the July 20 letter to the Em-ployer, Respondent's attorney stated on the record that Re-
spondent accepted McCreary's testimony on the point of
McCreary giving Respondent a copy of Dugger's July 20 let-
ter. The testimony of McCreary proves that Respondent did
receive a copy of the letter near July 20, 1989.In regards to the significance of the July 20 letter, Re-spondent's attorney stated on the recordit is our position that this is Mr. Dugger's first attemptto revoke the check-off authorization and it is untimely.
It is beyond the 15 day escape period.In view of my credibility findings, the issues may be pre-sented as follows:As to the April 14 letter, that letter was received by Re-spondent within the time limitations included in Dugger's
dues-checkoff authorization. Therefore, as to that letter, the
sole question remaining is one of whether the letter con-
stitutes a dues-checkoff rescission.As to the July 20 letter, that letter is a clear attempt byDugger to rescind his dues checkoff. However, that letter
was received by the Employer, and by Respondent, around
July 20. July 20 is clearly outside the time limitations in-
cluded in Dugger's dues-checkoff authorization.Although there are some additional points argued by theparties, the basic question revolves about the April 14 letter
which was timely but failed to include in specific language,
that it was a checkoff rescission as well as a resignation; and
the July 20 letter which stated in specific language that it
was a dues-checkoff rescission, but was not timely.In consideration of Dugger's April 14 resignation, thequestion here goes to whether that letter constitutes a dues-
checkoff revocation:On the question of the revocation of the dues-checkoffauthorization, the Board has stated that a resignation
from membership in a union will serve to revoke a
checkoff authorization, even absent a revocation re-
quest, where the authorization itself makes payment of
dues a quid pro quo for union membership. HearstCorp., 281 NLRB 764, 765 (1986).In regard to the question of resignation from mem-bership see Pattern Makers League v. NLRB, 473 U.S.95 (1985); and Machinists Local 1414 (NeufeldPorsche-Audi), 270 NLRB 1330 (1984).Here, the Union took steps to ensure that the check-off authorization did not make ``payment of dues a
quid pro quo for union membership.''The language of Dugger's dues-checkoff authoriza-tion provides for deduction from his pay ``irrespective
of my membership status in the Union, monthly dues,
assessments and (if owing by me) an initiation fee
....''
It is now clear what the Union was attempting to ac-complish by the above language. However, from the
standpoint of the member (employee), the above lan-
guage is somewhat confusing. In fact, it is somewhat
confusing to me even though I understand the Union's
objective.The checkoff authorization provides ``irrespective ofunion membership.'' However, it goes on to provide
for the deduction of ``monthly dues, assessments and
(if owing by me) an initiation fee ....'' As shown
above, the parties' stipulation shows that the current
collective-bargaining agreement also provides for the
deduction of monthly dues, as well as initiation fees,
from pay, on proper authorization.There was no showing that Dugger owed assess-ments or initiation fees. As to ``monthly dues,'' there
was no showing that language could involve anything
other than membership dues.Dugger executed the dues checkoff at the time hebecame a member of Respondent, April 14, 1988. Ob-
viously, when he executed the checkoff at the same
time, the term ``monthly dues'' implied monthly mem-
bership dues.I am convinced, despite the efforts of the Union todivorce the checkoff from language in current court
and Board decisions, Dugger's checkoff authorization
and the current collective-bargaining agreement, equate
dues as a quid pro quo of membership. Anyone, espe- 372DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
cially anyone unfamiliar with the law regarding check-off, would have difficulty understanding the term
``monthly dues'' to involve anything other than mem-
bership dues.It appears that Respondent went out of its way totake advantage of any confusion by Dugger. When
Dugger questioned Jay Bailey about his effort to re-
sign, Bailey refused to help him beyond, eventually, a
cryptic comment that Dugger should see the Employ-
er's representative if he had a problem with checkoff.The full record gives the impression that Respondentknew full well that Dugger was trying to revoke his
checkoff on April 14. Rather than trying to clear the
air and assist him in his goal, Respondent's agents
tried to delay matters by first pretending that they were
unaware of Duggger's resignation letter until after the
checkoff deadline, then, thereafter, refusing to cooper-
ate by not fully responding to Dugger's questions
about why the dues continued to be deducted from his
pay.I find that Respondent engaged in violative conductby causing the Employer to continue to deduct dues
checkoff from Dugger's pay. See Letter Carriers(Postal Service), 283 NLRB 644 (1987); Food & Com-mercial Workers Local 425 (Hudson Foods), 282NLRB 1413 (1987).CONCLUSIONSOF
LAW1. National Oil Well, Inc. is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.2. Respondent is a labor organization within the meaningof Section 2(5) of the Act.3. By attempting to cause the Employer to withhold thedues of employees who had effectively resigned from the Re-
spondent when the employee's dues-checkoff authorization
was in consideration for union membership, the Respondent
violated Section 8(b)(1)(A) and (2) of the Act.REMEDYHaving found that the Respondent has engaged in, and isengaging in, unfair labor practices within the meaning of
Section 8(b)(1)(A) and (2) of the Act, I recommend that it
be ordered to cease and desist therefrom and take certain af-
firmative action necessary to effectuate the purposes of the
Act. I recommend that Respondent be ordered to make Cal-
vin Eugene Dugger whole for monetary losses he suffered by
reason of Respondent's unlawful refusal to honor his revoca-
tion of dues-checkoff assignment. Those amounts are to be
computed in the manner consistent with the Board policies
stated in Ogle Protection Service, 183 NLRB 682 (1970),with interest as described in New Horizons for the Retarded,283 NLRB 1173 (1987).[Recommended Order omitted from publication.]